Citation Nr: 1513576	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  04-28 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of Department of Veterans Affairs educational assistance benefits in the amount of $10, 695.60 was validly created.  


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded this matter to the Agency of Original Jurisdiction (AOJ) in February 2007 for the scheduling of a Travel Board hearing which the veteran failed to attend.

In September 2009, the Board issued a decision in which it denied this appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a September 2011 decision, the Court vacated the Board's decision and remanded the case for readjudication consistent with the Court's decision.  

The Board remanded the case to the AOJ in August 2012 and again in August 2014.  The case is now again before the Board for appellate consideration.  


FINDING OF FACT

There is insufficient evidence of record to that would meet the requirements of the Veterans Court to conclude that the Veteran was paid for classes that he did not to attend.


CONCLUSION OF LAW

The overpayment of Chapter 30 educational assistance benefits in the amount of 
$10, 695.60 was not validly created.  38 U.S.C.A. §§ 3002, 3011 (West 2014); 
38 C.F.R. §§ 21.7020, 21.7070, 21.7144, 21.7153 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, the Board explains the procedural events since the September 2011 Court decision:  The Veterans Appeals Control Locator System (VACOLS) documents that at the time of the September 2009 Board decision there were three education folders before the Board.  VACOLS indicates that there was one claims folder before the Board at the time of the August 2012 Remand.  VACOLS indicates that there was one temporary folder before the Board at the time of the August 2014 Remand.  

It is important to note that this is the first time this case has been before the undersigned.  A detailed review of this case by Board counsel at this time noted the fact that this was not, in fact, a "one-box" case, but instead a "two-box" case.  A detailed search was undertaken at the Board and the complete records, including the three education folders, have been obtained in light of the work of the counsel in this case, at this time.  The file is complete.    

At present, and as documented in VACOLS, there are five folders before the Board as well as three 3 ring binders with documents submitted by the Veteran's attorney.  Review of this evidence shows that there has been substantial compliance with Board's August 2012 and August 2014 Remand directives.  

Furthermore, given the nature of this case and the investigation reports of record, the Board concludes that there is no reasonable possibility that any additional probative evidence could be obtained by conducting additional development.  Of interest in this regard are the Compliance Survey Report submitted in March 2003 and the February 24, 2004 report of the Resident in Charge, San Francisco Resident Agency VA Office of Inspector General, Criminal Investigation Division.  It is noted that the date on the first page of the report is "February 24, 2003.  However, the report refers to events as having occurred in August 2003 and all other documents indicate that the report is from February 24, 2004.  The Board thus concludes that February 24, 2004 is the correct date of the report.  

The Veteran received VA educational benefits assistance for enrollment at Ramon Magsaysay Technological University (RMTU), San Marcelino campus, in the Republic of the Philippines, for the period of October 2001 to December 2002.  

The law provides that VA will approve and will authorize payment of educational assistance for an individual's enrollment in any course or subject which a State approving agency has approved and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23).  See also 38 U.S.C.A. § 3002(3) and 38 C.F.R. § 21.7120.  A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects, which is pursued at an educational institution.  38 C.F.R. § 21.7020(b)(23). 

In order to receive educational assistance for pursuit of program of education, an individual must maintain satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will discontinue educational assistance if the individual does not maintain satisfactory attendance.  Id.  Attendance is unsatisfactory if the individual does not attend according to the regularly prescribed standards of the educational institution in which he is enrolled.  Id.  The amount of overpayment of educational assistance paid to a veteran constitutes a liability of that veteran.  38 C.F.R. § 21.7144(b). 

In May 2003, the Manila, Philippines, VARO conducted an Education Compliance Survey to assess compliance with VA regulations governing attendance requirements and educational assistance benefits.  The RO notified the Veteran in August 2003 of an overpayment of educational benefits in the amount of $10,695.60.  

In the February 24, 2004 report, VA's Inspector General concluded that RMTU and all veteran students attending RMTU, collectively, were involved in a fraud scheme.  The Inspector General found that the students who received VA educational assistance benefits did not attend the classes of the courses for which they were paid.  The Inspector General also found that the students, as a group, donated supplies, gifts, and cash payments for use by RMTU administration officials and instructors in return for passing grades and class credit.  The report did not identify the Veteran as being personally engaged in an attempt to defraud VA, and this is the point at which the complex nature of this case materializes. 

In the September 2011 decision, the Court found the reasons and bases provided in the Board's September 2009 inadequate for judicial review because the Board's determination was not based on evidence specific to the Veteran and the Board failed to explain how the Veteran directly participated in a scheme to defraud VA.  

Review of the evidence now before the Board shows that the only evidence specific to the Veteran is found in the earliest investigation in this case, an onsite Education Compliance Survey conducted at the RMTU in October 2002 that reviewed ten veteran's school records.  That report states that except for the then-current first semester of the 2002-03 school year, no Certificates of Registration for the Veteran were seen in this file.  Associated with the claims file are VA Enrollment Verification VA Forms 22-1999 for the periods October 22, 2001 to March 8, 2002, April 1, 2002 to May 24, 2002, and November 2002 to March 2003; each with a stamped signature of the Campus Registrar.  There is also an October 29, 2003 Certification that the Veteran attended all required classes during the periods for which he was enrolled.  

The Board finds the evidence specific to the Veteran insufficient to explain how he directly participated in a scheme to clearly defraud VA.  More to the point, while there is clear evidence of fraud in this case, the evidence is insufficient for the Board to conclude that this Veteran did not attend the classes for which he was paid.  It is unclear how the RO or AMC would go about investigative this issue regarding the Veteran to meet the requirements of the Court. 

Simply stated, the Board can not meet the requirements of the Court in this case.

The Board has considered whether it should remand this case for some form of field investigation to address the concerns of the Veterans Court.  However, the cost of a remand, field investigation, and the likely fact that as this event occurred many years ago it is unlikely that additional pertinet information will be obtained must be considered.  The costs associated with a remand (this case has already been remanded on two other occasions, with very incomplete results) and an investigation in the Philippines from events many years ago would cost the VA much more than the amount involved in this case.  Another remand will not provide a basis to address the Veterans Court's concerns. 
 
Because such evidence is required by the Veterans Court to find the overpayment to have been "validly created", the Board must conclude that that the overpayment was not validly created and grant the appeal.  

The present decision is based on the record in this appeal, and carries no precedential weight as to any other pending cases under 38 C.F.R. § 20.1303 and for the reasons cite above.

ORDER

An overpayment of VA educational assistance benefits in the amount of 
$10, 695.60 was not validly created; the appeal is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


